                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-01724-CMA-NYW

OTTER PRODUCTS, LLC,

      Plaintiff,

v.

STAGE TWO NINE, LLC, and
JUSTIN L’HEUREUX,

      Defendants.


 ORDER ADOPTING JANUARY 15, 2019 RECOMMENDATION OF UNITED STATES
                          MAGISTRATE JUDGE
______________________________________________________________________

      This matter is before the Court on the January 15, 2019 Recommendation (Doc.

# 26) by United States Magistrate Judge Nina Y. Wang that Defendants Stage Two

Nine, LLC and Justin L’Heureux’s Motion to Dismiss (Doc. # 12) should be granted in

part and denied in part. The Recommendation is incorporated herein by reference. See

28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

      The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 26 at 27.) Despite this advisement, no objections to Magistrate Judge Wang’s

Recommendation were filed by either party. “In the absence of timely objection, the

district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (citing Thomas v.
Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t does not appear that Congress intended

to require district court review of a magistrate’s factual or legal conclusions, under a de

novo or any other standard, when neither party objects to those findings.”)).

       The Court has reviewed all relevant pleadings concerning the underlying claim

and the Recommendation. Based on this review, the Court concludes that Magistrate

Judge Wang’s thorough and comprehensive analyses and recommendations are

correct and that “there is no clear error on the face of the record.” Fed. R. Civ. P. 72

Advisory Committee’s Note. Therefore, the Court ADOPTS the Recommendation of

Magistrate Judge Wang as the findings and conclusions of this Court.

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge (Doc. # 26) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED Defendants’ Motion to Dismiss (Doc. # 12) is GRANTED

IN PART AND DENIED IN PART. Specifically, the Motion is GRANTED as to claims

Three and Four of Plaintiff’s Complaint and the Motion is DENIED as to all other claims.

       DATED: February 12, 2019


                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
